Exhibit 10.25

 

ASSIGNMENT

 

This Assignment is made as of the 20th day of December, 2005 by INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the
benefit of MB KEENE MONADNOCK, L.L.C., a Delaware limited liability company
(“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under that certain letter
agreement dated November 9, 2005 between Assignor and Monadnock Condominium
Limited Partnership, as amended, (collectively, the “Agreement”), for the sale
and purchase of, among other things, Units 2, 3, 4A, 4B, 7, 8, 9, 10, 11, 12, 13
and 14 of the Monadnock Condominium (the “Units”) located on a portion of a
shopping center known as Monadnock Marketplace and located in Keene, New
Hampshire (the “Property”).

 

Assignor represents and warrants that it is the Buyer under the Agreement, and
that it has not sold, assigned, transferred, or encumbered such interest in any
way to any other person or entity. By acceptance hereof, Assignee accepts the
foregoing assignment and agrees, from and after the date hereof, to (i) perform
all of the obligations of Buyer under the Agreement, and (ii) indemnify, defend,
protect and hold Assignor harmless from and against all claims and liabilities
arising under the Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.

 

 

 

ASSIGNOR:

 

INLAND REAL ESTATE

 

ACQUISITIONS, INC.

 

an Illinois corporation

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

Name:

G. Joseph Cosenza

 

 

As Its:

President

 

 

 

 

 

 

ASSIGNEE:

 

MB KEENE MONADNOCK, L.L.C.

 

a Delaware limited liability company

 

 

 

By:

Minto Builders (Florida), Inc., a
Florida corporation

 

Its:

Sole Member

 

 

 

By:

/s/ Debra A. Palmer

 

 

Name:

Debra A. Palmer

 

 

As Its:

Assistant Secretary

 

 

--------------------------------------------------------------------------------